DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on March 29, 2022.  As directed by the amendment, Claims 1, 4, 5, and 19-23 have been amended.  Claims 28-30 are new claims. Claims 1-30 are pending in the instant application.  Claims 9-18 are withdrawn from consideration.
Regarding the Office Action filed December 2, 2021:
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  However, additional 35 USC 112(b) rejections have been found.  Please see below for more details.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to indicate the intake port can discharge air directly into the container as well as added new claims.  
Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  
The phrase “flexible plastic” should be changed to --the flexible plastic-- to maintain consistency with Claim 19 (Claim 20, Line 1).
Claim 21 is objected for being dependent on objected Claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “configured to prevent the release of pathogens from inside the container” (Lines 3-4).  This claim limitation is found to be incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: whatever is preventing the release of pathogens from inside the container.  It appears the applicant was trying to say there are filters involved, particular the filter of Claim 28.  However, it is unclear what component in the claim is preventing the release of pathogens from inside the container.  The container has intake and exhaust ports that would allow the pathogens to go outside of the container since the container is not airtight.  Because of this, it is unclear how the ports are preventing the pathogens from leaving unless there is a missing component that is doing this.  Therefore, the identity of the missing component cannot be determined.  For examination purposes, the claim limitation will be interpreted as any component that is preventing the release of the pathogens would meet the claim limitation.  Examiner suggests Applicant to incorporate Claim 28 into Claim 1 to overcome the rejection.
Claims 2-8 are rejected due to their dependency on rejected Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bower et al. (US 5,226,409).
Regarding Claim 19, Bower discloses a ventilation helmet (apparatus of Fig 1) comprising: a container (container encased by 1, 2, 3, 5, and 12, Fig 1) formed from flexible plastic (polyimide film used has a thickness of about one mil, Column 2, Lines 45-55) having a base portion (12, Fig 1) and side portion (1, Fig 1), wherein the container has at least two states, a first uninflated state wherein the container is collapsed to lie flat (state in which the apparatus of Fig 1 is not in use; polyimide film used has a thickness of about one mil, Column 2, Lines 45-55; the material of the container is inherently flexible and is capable of being collapsed to lie flat) and a second inflated state wherein the flexible plastic defines an interior void region configured to fit over a patient's head (state in which the apparatus of Fig 1 is in use; if external air sources are intended to be used, construction comprises 10 and 11, Column 2, Lines 15-25; when air enters the device, it will inherently inflate due to the flexible plastic used; neck seal with opening permits head of user into the hood and forming closure around the user, Column 1, Lines 35-45); 5Docket No. 90402.0002 an airtight collar (6, Fig 1) integrated into the base portion of the container (6 is part of 12, Fig 1) and adapted to form an airtight seal around a patient's neck (6 is a neck seal, form a closure around the user, Column 2, Lines 5-15); an intake port (10, Fig 1) configured to receive pressurized air and discharge air directly into the container (if external air sources are intended to be used, construction comprises 10 and 11, Column 2, Lines 15-25), wherein the intake port has an interior end inside the helmet and an exterior end outside the helmet (10 has an interior end and exterior end, Fig 1); an exhaust port disposed in the side portion of the container adjacent the base portion (11 is on 1 near 12, Fig 1), whereby the exhaust port located near a patient's mouth when the helmet is in use (11, Fig 1; 11 would be located near the patient’s mouth, Fig 1); and a protrusion disposed at the interior end of the intake port (10 has a protrusion that enters into the container of 1, Fig 1), the protrusion extends beyond the intake port into the interior of the helmet (protrusion of 10 extends beyond interior surface of 1, Fig 1), and the protrusion is configured to prevent blockage of the intake port by the patient (since protrusion of 10 extends beyond interior surface of 1, there is a prevention of blockage, Fig 1).
Regarding Claim 20, Bower discloses the container is formed from flexible plastic comprising one or more flat sheets of plastic bonded together along the periphery to form the container (the flat sheets that make up 1, 2, 3, 5, and 12, Fig 1; upper end 2 is bonded to 5, Column 2, Lines 5-10).
Regarding Claim 21, Bower discloses the flat sheets of plastic are shaped as to form one of a rectangle, oval, or circle (when laid flat, the sheets of 1, 2, and 3 form a rectangle, 5 forms a circle and oval since a circle is a type of oval, Fig 1).
Regarding Claim 22, Bower discloses the container formed from the flexible plastic comprises a tubular shape bonded together along the periphery to form the container (upper end 2 is bonded to 5, Column 2, Lines 5-10; the container is tubular in shape, Fig 1).
Regarding Claim 23, Bower discloses the container formed from the flexible plastic comprises a single sheet of plastic folded over on itself and bonded along the periphery (apparatus of Fig 2 contains all of the components of apparatus of Fig 1 used to reject Claim 19 above; hood can be constructed with a single piece of material, closed upper end of hood 22 is formed by a folded configuration similar to bottom of a paper bag, Column 2, Lines 20-30).
Regarding Claim 26, Bower discloses the protrusion is supported by the interior end of the intake port (protrusion of 10 is on the interior end of 10, Fig 1).
Regarding Claim 27, Bower discloses the protrusion extends over the opening of the intake port (protrusion of 10 extends over opening where 10 is, Fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) in view of Shahaf (US 2003/0075174).
Regarding Claim 1, Bower discloses a ventilation helmet (apparatus of Fig 1) comprising: one or more flat sheets of plastic arranged in an envelope (the flat sheets that make up 1, 2, 3, 5, and 12, Fig 1; upper end 2 is bonded to 5, Column 2, Lines 5-10; polyimide film used has a thickness of about one mil, Column 2, Lines 45-55; the flat sheets are arranged in an envelope as they envelope the user during use and can become flattened when collapsed since polyimide film is inherently a flexible and thin material) and a seam formed around a periphery of the sheets (upper end 2 is bonded to 5, Column 2, Lines 5-10; seam is formed when 2 is bonded to 5) to form a container (container encased by 1, 2, 3, 5, and 12, Fig 1); an airtight collar (6, Fig 1) integrated into the container and configured to accommodate a patient's neck and form an airtight seal (6 is a neck seal, form a closure around the user, Column 2, Lines 5-15); an intake port (10, Fig 1) configured to receive pressurized air and discharge air directly into the container (if external air sources are intended to be used, construction comprises 10 and 11, Column 2, Lines 15-25), wherein the intake port has an interior end inside the helmet and an exterior end outside the helmet (10 has an interior end and exterior end, Fig 1); an exhaust port located near a patient's mouth when the helmet is in use (11, Fig 1; 11 would be located near the patient’s mouth, Fig 1); and a protrusion disposed at the interior end of the intake port (10 has a protrusion that enters into the container of 1, Fig 1), the protrusion extends beyond the intake port into the interior of the helmet (protrusion of 10 extends beyond interior surface of 1, Fig 1), and the protrusion is configured to prevent blockage of the intake port by the patient (since protrusion of 10 extends beyond interior surface of 1, there is a prevention of blockage, Fig 1).  Bower also discloses the use of the hood to prevent the inhalation of smoke and toxic fumes in the event of an onboard fire (Column 1, Lines 15-20).
Bower fails to disclose the hood is configured to prevent the release of pathogens from inside the container.
However, Shahaf, of the same field of endeavor, teaches a respirator (Abstract) including filters 110a and 110b that prevent the release of pathogen from inside of the container (filters 110a and 110b enable user to breathe non-contaminated air or air that is at least less harmful to breathe than contaminated air, air can be contaminated by smoke, particulate matter, toxic gases, biological weapons, or chemical weapons, when user exhales, exhaled air exits bag 105 through filters 110a, 110b, paragraph 0034) to prevent contaminated air from going inside and outside of the bag (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake port and exhaust port to have a filter on each of the ports, as taught by Shahaf, to prevent contaminated air from going inside and outside of the bag (Shahaf: paragraph 0034).  The addition of these filters are particularly useful in filtering out the air that comes in and out of the container, particularly smoke from the aircraft or any other unwanted contaminants in the environment.  Shahaf teaches filters that are two-way filters in which the filters are inherently capable of preventing pathogens or biological weapons from passing through the filter either from the inside or from the outside.  Having these filters ensures that unwanted contaminants are isolated and do not travel through the barriers of the hood.
Regarding Claim 4, Bower-Shahaf combination teaches the collar is tilted at an angle configured to prevent a patient’s face from rubbing on the helmet (Bower: the collar 12 is tilted at a right angle and is perpendicular to the tubular portion 1 which prevents a patient’s face from rubbing on 1, Fig 1; when the device is not in use, since the materials of 1 and 12 are flexible, 12 can tilt at an angle relative to 1 and it would prevent a patient’s face from rubbing on 1 since the patient’s face is not inside the device to begin with).  Examiner suggests Applicant to further define the angle itself being not horizontal or vertical, that the angle is produced while the device is in use, and that the angle is relative to the seam of the device.
Regarding Claim 5, Bower-Shahaf combination teaches the collar is made of an elastomeric material configured to stretch around the patient's head and neck, form an airtight seal with the patient's neck and not irritate the patient's skin (Bower: elastomeric annular resilient neck seal, form a closure around the user, Column 2, Lines 10-20; silicone rubber used for neck seal, Column 4, Lines 1-10; silicone rubber is a known biocompatible material; since the device is specifically made to go around the neck of the user, it is obvious that the material of the neck seal would be biocompatible and would avoid irritating the patient’s skin).
Regarding Claim 24, Bower-Shahaf combination teaches the protrusion is supported by the interior end of the intake port (Bower: protrusion of 10 is on the interior end of 10, Fig 1).
Regarding Claim 25, Bower-Shahaf combination teaches the protrusion extends over the opening of the intake port (Bower: protrusion of 10 extends over opening where 10 is, Fig 1).
Regarding Claim 28, Bower-Shahaf combination teaches the exhaust port is equipped with a filter to prevent the release of pathogens from the container (filters 110a and 110b enable user to breathe non-contaminated air or air that is at least less harmful to breathe than contaminated air, air can be contaminated by smoke, particulate matter, toxic gases, biological weapons, or chemical weapons, when user exhales, exhaled air exits bag 105 through filters 110a, 110b, paragraph 0034; filters of Shahaf are placed on ports of Bower to filter exhaled air and incoming air).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) and Shahaf (US 2003/0075174) as applied to Claim 1, and in further view of Koegel et al. (US 4,620,538).
Regarding Claim 2, Bower-Shahaf combination teaches the claimed invention of Claim 1.  Bower-Shahaf combination fails to teach a resealable mechanism is integrated into the helmet.
However, Koegel, of the same field of endeavor, teaches a light-weight hyperbaric oxygen therapy hood (Abstract) including a resealable mechanism is integrated into the helmet (zipper 24 provides access to patient through the hood face, sealable hood assembly, Column 2, Lines 50-65) to provide access to the user within the hood (Column 2, Lines 50-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a zipper to the helmet or enclosure of the device, as taught by Koegel, to provide access to the user within the hood (Koegel: Column 2, Lines 50-65).  This zipper can be very useful since it can allow other personnel to quickly access the inside of the user’s hood without having to take off the hood completely for adjustment, repairs, or to insert/remove items.
Regarding Claim 3, Bower-Shahaf-Koegel combination teaches the resealable mechanism is an interlocking groove and ridge or an airtight zipper (Koegel: zipper 24 provides access to patient through the hood face, sealable hood assembly, Column 2, Lines 50-65; resealable aperture, Claim 3).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) and Shahaf (US 2003/0075174) as applied to Claim 1, and in further view of Walker et al. (US 2006/0283455).
Regarding Claim 6, Bower-Shahaf combination teaches the Claimed invention of Claim 1.  Bower-Shahaf combination fails to teach the seam of the helmet is formed using thermal impulse, solvent, adhesive, laser, electric current or RF welding.
However, Walker, of the same field of endeavor, teaches a respiratory hood assembly (Abstract) including the seam of the helmet is formed using thermal impulse, solvent, adhesive, laser, electric current or RF welding (seam 24 joins 22 and 20 together by heat sealing, adhesives, radio frequency welding, dielectric sealing, or similar permanent attachment, paragraph 0026) since these are known techniques to create a seam between two pieces (paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the seam using these techniques, as taught by Walker, since these are known techniques to create a seam between two pieces (Walker: paragraph 0026).  It is obvious that that the techniques listed are known methods to create a seam between two pieces on a hood.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) and Shahaf (US 2003/0075174) as applied to Claim 1, and in further view of Dosch et al. (US 5,113,854).
Regarding Claim 7, Bower-Shahaf combination teaches the claimed invention of Claim 1.  Bower-Shahaf combination also teaches if external air sources are intended to be used, construction comprises 10 and 11, 10 being an inflow valve (Bower: Column 2, Lines 15-25) and the use of CO2 absorption means (Bower: 8, Fig 1).  Bower-Shahaf combination fails to teach a venturi valve integrated into the helmet.
However, Dosch, of the same field of endeavor, teaches a quick-donning protective hood assembly including a venturi ejector (40, Fig 6) is integrated into the helmet (40 is connected to 12 and going into 12, Fig 6) and configured to receive a pressurized air supply (40 is connected to 22, Fig 6) to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood 12 and fill it with respirable gas (Column 4, Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a venturi component to the inflow valve, as taught by Dosch, to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood and fill it with respirable gas (Dosch: Column 4, Lines 30-45).  This benefit allows the hood to recirculate the gas to go into contact with the CO2 absorption means 8 already present in Bower (Bower: 8, Fig 1) which assists in the removal of CO2 from exhaled breath.  Additionally, the venturi allows the hood to immediately and quickly inflate with respirable gas as well as remove any remaining gases that might be present inside of the hood.
Regarding Claim 8, Bower-Shahaf combination teaches the claimed invention of Claim 1.  Bower-Shahaf combination also teaches if external air sources are intended to be used, construction comprises 10 and 11, 10 being an inflow valve (Bower: Column 2, Lines 15-25) and the use of CO2 absorption means (Bower: 8, Fig 1).  Bower-Shahaf combination fails to teach a venturi valve integrated into the intake port.
However, Dosch, of the same field of endeavor, teaches a quick-donning protective hood assembly including a venturi ejector (40, Fig 6) is integrated into the intake port (40 is connected to the inlet port of 12 and going into 12, Fig 6) and configured to receive a pressurized air supply (40 is connected to 22, Fig 6) to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood 12 and fill it with respirable gas (Column 4, Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a venturi component to the inflow valve, as taught by Dosch, to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood and fill it with respirable gas (Dosch: Column 4, Lines 30-45).  This benefit allows the hood to recirculate the gas to go into contact with the CO2 absorption means 8 already present in Bower (Bower: 8, Fig 1) which assists in the removal of CO2 from exhaled breath.  Additionally, the venturi allows the hood to immediately and quickly inflate with respirable gas as well as remove any remaining gases that might be present inside of the hood.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) as applied to Claim 19, and in view of Shahaf (US 2003/0075174).
Regarding Claim 29, Bower discloses the claimed invention of Claim 19.  Bower also discloses the use of the hood to prevent the inhalation of smoke and toxic fumes in the event of an onboard fire (Column 1, Lines 15-20).  
Bower fails to disclose the exhaust port is equipped with a filter to prevent the release of pathogens from the container.
However, Shahaf, of the same field of endeavor, teaches a respirator (Abstract) including filters 110a and 110b that prevent the release of pathogen from inside of the container (filters 110a and 110b enable user to breathe non-contaminated air or air that is at least less harmful to breathe than contaminated air, air can be contaminated by smoke, particulate matter, toxic gases, biological weapons, or chemical weapons, when user exhales, exhaled air exits bag 105 through filters 110a, 110b, paragraph 0034) to prevent contaminated air from going inside and outside of the bag (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intake port and exhaust port to have a filter on each of the ports, as taught by Shahaf, to prevent contaminated air from going inside and outside of the bag (Shahaf: paragraph 0034).  The addition of these filters are particularly useful in filtering out the air that comes in and out of the container, particularly smoke from the aircraft or any other unwanted contaminants in the environment.  Shahaf teaches filters that are two-way filters in which the filters are inherently capable of preventing pathogens or biological weapons from passing through the filter either from the inside or from the outside.  Having these filters ensures that unwanted contaminants are isolated and do not travel through the barriers of the hood.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 5,226,409) as applied to Claim 19, and in view of Dosch et al. (US 5,113,854).
Regarding Claim 30, Bower discloses the claimed invention of Claim 19.  Bower also discloses if external air sources are intended to be used, construction comprises 10 and 11, 10 being an inflow valve (Column 2, Lines 15-25) and the use of CO2 absorption means (8, Fig 1).  Bower fails to disclose a venturi valve integrated into the helmet.
However, Dosch, of the same field of endeavor, teaches a quick-donning protective hood assembly including a venturi ejector (40, Fig 6) is integrated into the helmet (40 is connected to 12 and going into 12, Fig 6) and configured to receive a pressurized air supply (40 is connected to 22, Fig 6) to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood 12 and fill it with respirable gas (Column 4, Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a venturi component to the inflow valve, as taught by Dosch, to cause the gases to be recirculated from the hood through the scrubber where user’s exhaled carbon dioxide is removed and to produce an initial high oxygen flow rate immediately after donning to purge the hood and fill it with respirable gas (Dosch: Column 4, Lines 30-45).  This benefit allows the hood to recirculate the gas to go into contact with the CO2 absorption means 8 already present in Bower (Bower: 8, Fig 1) which assists in the removal of CO2 from exhaled breath.  Additionally, the venturi allows the hood to immediately and quickly inflate with respirable gas as well as remove any remaining gases that might be present inside of the hood.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785